 Case 20-12239-JDW       Doc 19   Filed 08/10/20 Entered 08/10/20 13:19:33      Desc
                                      Page 1 of 3



             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                           CHAPTER 13 CASE NO:

MICHAEL W. MONAGHAN                                         20-12239-JDW

                 NOTICE OF TRUSTEE’S MOTION TO DISMISS

      Should any party receiving this notice respond or object to said motion, such
response is required to be filed on or before September 3, 2020, with the Clerk of this
Court using the CM/ECF system or at the following address:

                          Shallanda J. Clay, Clerk of Court
                              U. S. Bankruptcy Court
                           Northern District of Mississippi
                              703 Highway 145 North
                                Aberdeen, MS 39730

A copy of such response must be served on the undersigned Chapter 13 Trustee. If no
responses are filed, the Court may consider said motion immediately after the time
for responses has expired. In the event a written response is filed, the Court will
notify you of the date, time and place of the hearing thereon.

                                   CERTIFICATE

       I, the undersigned Attorney for Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby
certify that I either mailed by United States Postal Service, first class, postage
prepaid, or electronically notified through the CM/ECF system, a copy of the above
and foregoing to all affected creditors and their attorney if known.

      Dated: August 10, 2020.
                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                        /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com

                                           1
 Case 20-12239-JDW        Doc 19    Filed 08/10/20 Entered 08/10/20 13:19:33     Desc
                                        Page 2 of 3



              IN THE UNITED STATES BANKRUPTCY COURT FOR
                  THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                           CHAPTER 13 CASE NO.:

MICHAEL W. MONAGHAN                                         20-12239-JDW

     MOTION TO DISMISS FOR FAILURE TO NOTICE CHAPTER 13 PLAN

        COMES NOW Locke D. Barkley, Chapter 13 Trustee, by and through
counsel, and files this Motion to Dismiss for Failure to Notice Chapter 13 Plan (the
“Motion”) and in support states as follows:

        1.   The Debtor initiated this proceeding with the filing of a voluntary
petition for relief on July 2, 2020. The Chapter 13 Plan (Dkt. #13) was filed on July
22, 2020. The Notice of Chapter 13 Bankruptcy (Official Form 309I) (Dkt. #16) was
filed on July 29, 2020. The Section 341(a) Meeting of Creditors is set for August 20,
2020.

        2.   Miss. Bankr. L.R. 3015-1(d) requires that “[i]n all chapter 13 cases, the
attorney for the debtor (or the debtor) shall serve a copy of the plan and a notice on
the trustee, the United States Trustee, and all creditors no later than 7 days after
the filing of the Notice of Chapter 13 Bankruptcy Case (Official Form 309I) or the
filing of the plan, whichever is later.”

        3.   The Plan was not served upon the parties in interest within the
required time frame. As of the filing of this Motion, the Plan has not been served.

        4.   The failure to serve the Plan as required by local rule is to the
detriment of all creditors and other parties in interest.

        5.   The Trustee requests that this case be dismissed.

        WHEREFORE, PREMISES CONSIDERED, the Trustee, prays that upon
notice and hearing that this Court enter its order granting the Motion and for such
other relief to which the Trustee and this bankruptcy estate may be entitled.




                                           2
 Case 20-12239-JDW       Doc 19    Filed 08/10/20 Entered 08/10/20 13:19:33     Desc
                                       Page 3 of 3



      Dated: August 10, 2020.

                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                  By:    /s/ Melanie T. Vardaman
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com


                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      Dated: August 10, 2020.

                                        /s/ Melanie T. Vardaman
                                        MELANIE T. VARDAMAN




                                           3
